The complainant conducted a storage business in Paterson under the name of Safety Storage Company, and built up a business there under that name. Subsequently, the defendants become competitors of the complainant in a like manner in Paterson under the name of Passaic County Safety Storage Company. Complainant seeks to restrain the defendants from carrying on their business under the name adopted by them, asserting that the use of that name by defendants is unfair competition with the complainant in the conduct of its business under the name Safety Storage Company. Defendants argue that "safety" storage is merely descriptive of a generic type of storage, and that complainant cannot acquire an exclusive right to adopt the word "safety" in conjunction with the rest of its business name, and thus prevent others who engage in *Page 386 
a like "safety" storage business from using that word as a part of their business name; and that, in effect, "safety" storage is just as much a particular kind of storage as, for instance, "cold" storage, or "general" storage.
In the absence of proof sufficient to establish the meaning of the word "safety" contended for by the defendants, I think that the well-setled rule that words must be taken in their usual and ordinary meaning, unless there is something to indicate to the contrary, should be followed. It seems to me that the word "safety," as used in the name of the complainant, means no more than if the word "reliable" or "dependable" or "security" or like word, inviting the confidence of the community, had been used. This being so it follows that after the complainant has used its present name in its business in the community, where it has become known generally, and where the public has come to know it by the name adopted and used, any unfair interference with, or appropriation of, a dominant part of that name by a competitor, who uses it in a way which would ordinarily deceive the public into believing that such competitor is the original user, to the detriment and loss of the originator of the name, is unfair business competition and should be restrained.
The proofs satisfy me that all those elements are present in the use of the name "Passaic County Safety Storage Company," and that such name is in direct competition with the complainant, in its use of the name "Safety Storage Company," in the locality in which both are conducting the same business.
I will therefore advise a decree restraining the defendants accordingly. *Page 387